United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        September 8, 2003

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-40570
                           Summary Calendar


PERCY FOREMAN,

                                      Plaintiff-Appellant,

versus

M.W. TOMBLIN, Captain; UNIDENTIFIED BLEDSOE;
UNIDENTIFIED SMITH,

                                   Defendants-Appellees.
-----------------------------------------------------------------
PERCY FOREMAN,

                                      Plaintiff-Appellant,

versus

M. TOMBLIN, Disciplinary Captain; UNIDENTIFIED BLEDSOE,
Correctional Officer III; UNIDENTIFIED SMITH, Correctional
Officer III; JANE DOE, Correctional Officer III; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 9:02-CV-52
                        USDC No. 9:02-CV-339
                        --------------------
Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40570
                               -2-

     Percy Foreman, Texas inmate # 926545, proceeding pro se and

in forma pauperis (“IFP”), appeals the dismissal as frivolous and

for failure to state a claim of his 42 U.S.C. § 1983 complaint.

Foreman contends that Officer Bledsoe failed to protect him from

injury inflicted by another inmate.    He asserts that Officer

Smith delayed in providing medical treatment and that he was

denied necessary medical treatment and medication.    In addition,

Foreman contends that Officer Smith allowed inmates to enter his

cell and take his personal property.

     Review of the 28 U.S.C. § 1915A dismissal of a prisoner’s

civil rights complaint is de novo.     Ruiz v. United States, 160
F.3d 273, 275 (5th Cir. 1998).   We assume that the plaintiff’s

factual allegations are true, and we uphold the dismissal “only

if it appears that no relief could be granted under any set of

facts that could be proven consistent with the allegations.”

Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998).

     A failure-to-protect claim requires a prisoner to show that

he was “‘incarcerated under conditions posing a substantial risk

of serious harm, and that prison officials were deliberately

indifferent to his need for protection.’”     Newton v. Black, 133
F.3d 301, 308 (5th Cir. 1998).   A prison official acts with

deliberate indifference if he is “aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists,” and if he draws the inference.     Newton, 133 F.3d at 308.
                           No. 03-40570
                                -3-

     Foreman’s complaints, his testimony at the Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985) hearing, and his

assertions in this court do not state a failure-to-protect claim.

Foreman’s allegations establish, at most, that Officer Bledsoe

should have assumed that the inmate was going to hurt Foreman.

Foreman has not shown that Officer Bledsoe was aware of facts

from which he could have drawn the inference that the inmate was

a threat of substantial harm to Foreman’s safety and that Bledsoe

drew the inference.   See Newton, 133 F.3d at 308.

     Foreman’s medical treatment claims establish Foreman’s

disagreement with the care that he received but do not state a

claim of constitutional dimension based on deliberate

indifference to serious medical needs.    Varnado v. Lynaugh, 920
F.2d 320, 321 (5th Cir. 1991).

     Claims of negligent or intentional deprivation of property

by state officials do not rise to the level of due process

violations if state law provides an adequate post-deprivation

remedy.   Hudson v. Palmer, 468 U.S. 517, 533-34 (1984); Murphy v.

Collins, 26 F.3d 541, 543-44 (5th Cir. 1994).   Texas provides an

adequate post deprivation remedy.   Murphy, 26 F.3d at 543-44.

Foreman has not stated a claim based on the loss of his property.

     Foreman has abandoned his claims concerning the denial of

due process by failing to assert them in this court.    Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).
                             No. 03-40570
                                  -4-

     Foreman has not shown that the magistrate judge abused

discretion by denying his motion to withdraw consent to the

magistrate judge’s disposition of his case.    Valid consent to

trial before a magistrate judge waives the right to trial before

an Article III judge, and such consent will be withdrawn only for

good cause.    Carter v. Sea Land Services, Inc., 816 F.2d 1018,

1021 (5th Cir. 1987).     Foreman has not alleged prejudice as a

result of the magistrate judge’s disposition of his case.    He has

not shown good cause for the withdrawal of his consent.     See id.

     Foreman has not demonstrated that exceptional circumstances

warranted the appointment of counsel in his case.     See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).     Foreman’s claims

are not unusually complex, and he has demonstrated the ability to

file motions and present his case adequately.     The denial of

appointed counsel was not an abuse of discretion.     Ulmer, 691
F.2d at 212.

     Accordingly, the judgment is AFFIRMED.    The dismissal of

Foreman’s complaint counts as a strike for purposes of 28 U.S.C.

§ 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   Foreman is cautioned that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.